Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 03/22/2022 has been entered. Pending claims are addressed below. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Gregory Habiak (Reg. No. 80317), on 05/02/2022.

The application has been amended as follows: 
20. (Currently Amended) A method of manufacturing an aperture plate wafer, the method comprising: 
providing a substrate, 
applying a mask over the substrate in a pattern of columns, each column having a top surface; 
electroplating a plating material around the columns at a first speed to form a first thickness; 
continuing electroplating the plating material at a second speed less than the first speed such that the plating material is over-plated to form a second thickness directly on the top surfaces of the pattern of columns so as to form a plurality of aerosol-forming apertures and wherein the first thickness is greater than the second thickness; 
removing the plated material from the mask and the substrate to provide a wafer of electroplated material with the plurality of aerosol- forming apertures[[.]];
forming the aperture plate wafer into a dome-shape; and
wherein a combined thickness of the first thickness and second thickness is in the range of 50 µm to 70 µm. 

Allowable Subject Matter
Claims 20, 21 24-26, 29, 31-37 and 39 are allowed. Claims 1-19, 22, 23, 27, 28, 30, 38, 40, and 41 are cancelled. 
The following is an examiner’s statement of reasons for allowance: 
The most relevant prior arts include Graham (US 20130043127), Liu (US 2010/0200408), Borland (US 6235177), Ikeda (US 2002/0157956), all of which discloses various features of the claimed invention. However, extensive modifications to Graham reference to reach the claimed invention appears to be unreasonable hindsight. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752